Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 58-78 are pending in the application and are currently subject to the following restriction and election requirement.

3. 	Claims 58, 60, 62, 64, 66 and 68 are objected because the claims contain sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a) (1) and (a) (2).  The claims fail to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  In particular claims 58, 60, 62, 64, 66 and 68 disclose sequences (GGGGS)n without SEQ ID NOs.  Applicant is reminded to review the entire disclosure to ensure that the present application is in sequence compliance.
Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply.
APPLICANT IS GIVEN THE TIME ALLOTED IN THIS OFFICE ACTION WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.R.F. §§ 1.821-1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136.  In no case may an applicant extend the period for response beyond the six-month statutory period.  Direct the response to the undersigned.

Election/Restrictions
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group 1, claims 58-59, drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor 

Group 2, claims 60-61, drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-L1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein each heterodimer comprises: a) a first polypeptide comprising: i) a HPV16 cancer-associated epitope having an amino acid sequence other than YMLDLQPETT (SEQ ID NO:77); ii) a linker comprising the amino acid sequence (GGGGS)n, wherein n is from 1 to 5; and iii) a 02-microglobulin (02M) polypeptide; and b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, and wherein the variant IL-2 polypeptide exhibits reduced binding affinity to an IL-2 receptor (IL2R) comprising alpha, beta, and 

Group 3, claims 62-63, drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets CTLA-4, and (ii) a protein, wherein the protein comprises two heterodimers, wherein each heterodimer comprises: a) a first polypeptide comprising: i) a HPV16 cancer-associated epitope having an amino acid sequence other than YMLDLQPETT (SEQ ID NO:77); ii) a linker comprising the amino acid sequence (GGGGS)n, wherein n is from 1 to 5; and iii) a 02-microglobulin (02M) polypeptide; and b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, and wherein the variant IL-2 polypeptide exhibits reduced binding affinity to an IL-2 receptor (IL2R) comprising alpha, beta, and gamma polypeptides having amino acid sequences depicted in FIG. 3A-3C, compared to the binding affinity of an IL-2 polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 1 for the IL2R; ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide, wherein the two heterodimers are joined by one or more disulfide bonds between the Ig Fc polypeptides, wherein the immune checkpoint inhibitor and the composition comprising the protein are administered at the same time or at different times; classified, for example, C07K 14/70539.



Group 5, claims 66-67, drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-L1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein each heterodimer comprises: a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope; ii) a linker comprising the amino acid sequence (GGGGS)n, wherein n is from 1 to 5; and iii) a 02-microglobulin (02M) polypeptide; and b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, and wherein the variant IL-2 polypeptide exhibits reduced binding affinity to an 

Group 6, claims 68-69, drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets CTLA-4, and (ii) a protein, wherein the protein comprises two heterodimers, wherein each heterodimer comprises: a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope; ii) a linker comprising the amino acid sequence (GGGGS)n, wherein n is from 1 to 5; and iii) a 02-microglobulin (02M) polypeptide; and b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, and wherein the variant IL-2 polypeptide exhibits reduced binding affinity to an IL-2 receptor (IL2R) comprising alpha, beta, and gamma polypeptides having amino acid sequences depicted in FIG. 3A-3C, compared to the binding affinity of an IL-2 polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 1 for the IL2R; ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide, wherein the two heterodimers are joined by one or more disulfide bonds between the Ig Fc polypeptides, wherein the immune checkpoint inhibitor and the composition comprising the protein are administered at the same time or at different times; classified, for example, C07K 14/70539.

Group 7, claims 70-71, drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor 

Group 8, claims 72-73, drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-L1 and (ii) a composition comprising a multimeric polypeptide, wherein: the multimeric polypeptide composition comprises a heterodimeric polypeptide, wherein the heterodimeric polypeptide comprises: a) a first polypeptide comprising: i) a peptide comprising an epitope present in a cancer-associated antigen; and ii) a first class I major histocompatibility complex (MHC) polypeptide; and b) a second polypeptide comprising a second class I MHC polypeptide; wherein the multimeric polypeptide comprises one or more immunomodulatory polypeptides, wherein the one or more immunomodulatory polypeptides are not interleukin-2 (IL-2) polypeptides, and wherein at least one of the one or more immunomodulatory domains is a variant immunomodulatory polypeptide that exhibits reduced affinity to a cognate co-immunomodulatory polypeptide compared to the affinity of a corresponding wild-type immunomodulatory polypeptide for the cognate co-immunomodulatory polypeptide, and 

Group 9, claims 74-75, drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets CTLA-4 and (ii) a composition comprising a multimeric polypeptide, wherein: the multimeric polypeptide composition comprises a heterodimeric polypeptide, wherein the heterodimeric polypeptide comprises: a) a first polypeptide comprising: i) a peptide comprising an epitope present in a cancer-associated antigen; and ii) a first class I major histocompatibility complex (MHC) polypeptide; and b) a second polypeptide comprising a second class I MHC polypeptide; wherein the multimeric polypeptide comprises one or more immunomodulatory polypeptides, wherein the one or more immunomodulatory polypeptides are not interleukin-2 (IL-2) polypeptides, and wherein at least one of the one or more immunomodulatory domains is a variant immunomodulatory polypeptide that exhibits reduced affinity to a cognate co-immunomodulatory polypeptide compared to the affinity of a corresponding wild-type immunomodulatory polypeptide for the cognate co-immunomodulatory polypeptide, and optionally wherein the first and/or the second polypeptide comprises an immunoglobulin (Ig) Fc polypeptide, and wherein the immune checkpoint inhibitor and the composition comprising the multimeric polypeptide are administered at the same time or at different times; classified, for example, C07K 14/70539.

Group 10, claim 76, drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-1 and (ii) a composition comprising a multimeric polypeptide, wherein: the multimeric polypeptide composition comprises a heterodimeric polypeptide, wherein the heterodimeric polypeptide comprises: a) a first polypeptide comprising: i) a peptide comprising an epitope present in a cancer-associated antigen; and ii) a first class I major histocompatibility complex (MHC) polypeptide; and b) a second polypeptide 

Group 11, claim 77, drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-L1 and (ii) a composition comprising a multimeric polypeptide, wherein: the multimeric polypeptide composition comprises a heterodimeric polypeptide, wherein the heterodimeric polypeptide comprises: a) a first polypeptide comprising: i) a peptide comprising an epitope present in a cancer-associated antigen; and ii) a first class I major histocompatibility complex (MHC) polypeptide; and b) a second polypeptide comprising; i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide does not exhibit reduced affinity to a cognate co-immunomodulatory polypeptide compared to the affinity of a corresponding wild-type immunomodulatory polypeptide for the cognate co-immunomodulatory polypeptide; and ii) a second class I MHC heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide, wherein the first polypeptide and the second polypeptide are covalently linked to one another via a disulfide bond between a Cys residue in the first class I MHC polypeptide and a Cys residue in the second class I MHC heavy chain polypeptide, and wherein the two heterodimers are joined by one or more disulfide bonds between the Ig Fc polypeptides, wherein the immune checkpoint inhibitor and the composition 

Group 12, claim 78, drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets CTLA-4 and (ii) a composition comprising a multimeric polypeptide, wherein: the multimeric polypeptide composition comprises a heterodimeric polypeptide, wherein the heterodimeric polypeptide comprises: a) a first polypeptide comprising: i) a peptide comprising an epitope present in a cancer-associated antigen; and ii) a first class I major histocompatibility complex (MHC) polypeptide; and b) a second polypeptide comprising; i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide does not exhibit reduced affinity to a cognate co-immunomodulatory polypeptide compared to the affinity of a corresponding wild-type immunomodulatory polypeptide for the cognate co-immunomodulatory polypeptide; and ii) a second class I MHC heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide, wherein the first polypeptide and the second polypeptide are covalently linked to one another via a disulfide bond between a Cys residue in the first class I MHC polypeptide and a Cys residue in the second class I MHC heavy chain polypeptide, and wherein the two heterodimers are joined by one or more disulfide bonds between the Ig Fc polypeptides, wherein the immune checkpoint inhibitor and the composition comprising the multimeric polypeptide are administered at the same time or at different times; classified, for example, C07K 14/70539.

5.	The inventions are distinct, each from the other because of the following reasons:
Inventions, Groups 1-12 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that they have different objectives, method steps, and criteria for success.   In particular Group 1 is drawn to a method of treating cancer 

6.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

8.	This application contains claims generic to the following disclosed patentably distinct species of the inventions of Groups 1-9: 

Groups 1-3:
This application contains claims directed to the following patentably distinct species of cancer-associated epitope. Applicant is required to select one species of cancer- associated epitope from HPV16E7/82-90 (LLMGTLGIV; SEQ ID NO:75), HPV16E7/86-93 (TLGIVCPI; SEQ ID NO:76), or HPV16E7/11-19 (YMLDLQPET; SEQ ID NO:78).

Groups 4-6:
This application contains claims directed to the following patentably distinct species of cancer-associated epitope. Applicant is required to select one species of cancer-associated epitope from α-folate receptor; carbonic anhydrase IX (CAIX); CD19; 

Groups 7-9:
This application contains claims directed to the following patentably distinct species of immunomodulatory polypeptides. Applicant is required to select one species of immunomodulatory polypeptides from a 4-1BBL polypeptide, a CD80 polypeptide, a CD86 polypeptide, an ICOS-L polypeptide, or an OX-40L polypeptide.

9.	The species are independent or distinct because each species is a materially and manipulatively distinct process comprising the use of structurally and/or functionally different products. In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Because each member of cancer-associated epitope, or immunomodulatory polypeptide is structurally and/or functionally different from the others, the use of each different species of any of the inventions of Groups 1-9 is a materially and manipulatively different process.  In addition, these species are not obvious variants of each other based on the current record. Accordingly, the examination of claims directed to any one species of invention would require a unique search that is not required for examination of any of the other species of invention, because the search of any one member of cancer-

10.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.


11.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN XIAO/
Primary Examiner, Art Unit 1642